Citation Nr: 0516831	
Decision Date: 06/21/05    Archive Date: 06/27/05

DOCKET NO.  04-12 275	)	DATE
	)
		)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss. 

2.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel





INTRODUCTION

The veteran had active service from April 1968 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The Schedule for Rating Disabilities does not provide for 
an evaluation in excess of 10 percent for tinnitus for claims 
filed after June 13, 2003, and the veteran's tinnitus does 
not present an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
schedular standards.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.87, Diagnostic Code 6260 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a March 2004 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in an April 2004 statement of the case, the RO 
notified the veteran of regulations pertinent to increased 
rating claims, informed him of the reasons why his claim had 
been denied, and provided him additional opportunities to 
present evidence and argument in support of his claim.  

In a September 2003 letter, prior to the initial adjudication 
of the veteran's claim for service connection, he was 
informed of VA's duty to obtain evidence on his behalf.  He 
was notified that VA would obtain all relevant service 
medical records, VA medical records, and reports of 
examinations or treatment at non-VA facilities authorized by 
VA.  In addition, VA would request other relevant records 
held by any Federal agency or department.  In turn, the 
veteran was informed of his duty to provide VA with enough 
information to identify and locate other existing records, 
i.e., names of persons, agencies, or companies that hold 
relevant medical records, addresses of these individuals, and 
the dates that such treatment was received.  The Board also 
finds that the veteran was essentially informed that he could 
either submit or ask VA to obtain any evidence that he wanted 
considered in connection with his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (indicating that the 
"fourth element" of the notice requirement as set forth in 
38 C.F.R. § 3.159(b)(1) required VA to request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)").

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Service medical records have been received, as have a 
private audiological report.  In addition, the veteran was 
provided with a VA examination in October 2003. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

As a final matter, the Board notes that the veteran was 
notified of the VCAA in a September 2003 letter prior to the 
RO's adjudication of his claim for service connection for 
tinnitus in December 2003.  The claim for a higher initial 
rating for that disability is a "downstream" issue from the 
grant of service connection.  Grantham v. Brown, 114 F .3d 
1156 (1997).  VA's General Counsel has held that no VCAA 
notice is required for such downstream issues, and that a 
Court decision suggesting otherwise is not binding precedent.  
VAOPGCPREC 8-2003 (Dec. 22, 2003); cf. Huston v. Principi, 17 
Vet. App. 370 (2002).

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; service medical 
records; a private audiological report; and a VA examination 
report.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
veteran will be summarized where appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2004).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2004).  In addition, a disability rating 
may require re-evaluation in accordance with changes in a 
veteran's condition.  It is thus essential in determining the 
level of current impairment that the disability is considered 
in the context of the entire recorded history.  See 38 C.F.R. 
§ 4.1 (2004).  

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation is disputed, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The veteran is currently assigned a 10 percent disability 
rating for tinnitus.  He has requested an increased 
evaluation for his tinnitus, and specifically a 10 percent 
evaluation for each ear.  In the April 2004 statement of the 
case, the RO explained that there were no provisions for 
assignment of a separate 10 percent evaluation for tinnitus 
of each ear.  The Board notes that the veteran's claim of 
entitlement to service connection for tinnitus was filed on 
September 5, 2003, and as such, only regulations effective 
from that date forward will be addressed herein.  The Board 
notes further, therefore, that this case is not affected by 
VA Secretary's Memorandum (April 22, 2005) (Subj: Stay of 
Tinnitus Claims Pending Pursuit of Appeal in Smith v. 
Nicholson).

The veteran's tinnitus has been evaluated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.87, 
Diagnostic Code 6260.  The rating criteria for tinnitus 
provide a maximum 10 percent evaluation for recurrent 
tinnitus.  The Board notes that Diagnostic Code 6260, as 
revised effective June 13, 2003, clarifies that separate 
ratings for each ear are not warranted for tinnitus.  In 
particular, the following two notes to Diagnostic Code 6260 
state:  

Note (2):  Assign only a single 
evaluation for recurrent tinnitus, 
whether the sound is perceived in one 
ear, both ears, or in the head.  

Note (3):  Do not evaluate objective 
tinnitus (in which the sound is audible 
to other people and has a definite cause 
that may or may not be pathologic) under 
this diagnostic code, but evaluate it as 
part of any underlying condition causing 
it.  

68 Fed. Reg. 25822 (May 15, 2003).

Based on the foregoing, the Board finds that the RO was 
correct in denying an evaluation in excess of 10 percent for 
bilateral tinnitus.  As noted, the Schedule for Rating 
Disabilities provides a maximum schedular evaluation of 
10 percent for recurrent tinnitus.  38 C.F.R. § 4.87, 
Diagnostic Code 6260.  The Board also observes that the 
rating criteria under Diagnostic Code 6260 provide that 
adjudicators should assign only a single evaluation for 
recurrent tinnitus, whether the sound is perceived in one 
ear, both ears or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, Note (2).  

The Board has considered the provisions of 38 C.F.R. § 
4.25(b) (2004), which provide, in pertinent part, that 
"except as otherwise provided in (the rating) schedule, 
disabilities arising from a single disease entity, e.g., 
arthritis, multiple sclerosis, cerebral vascular accident, 
etc., are to be rated separately, as are all other disabling 
conditions, if any."  (emphasis added).  To the extent that 
the veteran contends that he suffers from bilateral 
"disability" arising from a single disease entity, for which 
he is entitled to separate compensable evaluations, the Board 
notes that for claims filed after June 13, 2003, the rating 
schedule does specifically provide for a single evaluation of 
tinnitus whether perceived in one ear, both ears, or in this 
head.

In denying the veteran's claim, the Board has considered the 
statements made by the veteran's representative in the April 
2004 notice of disagreement.  In particular, the veteran's 
representative indicated that the effective date of the 
veteran's original claim preceded the effective date of the 
notation to Diagnostic Code 6260 that was made effective June 
13, 2003.  However, the Board points out the veteran's claim 
of entitlement to service connection for tinnitus was 
originally filed on September 5, 2003, after the effective 
date of the revised regulation and comports with effective 
date governing legal criteria.  As such, the prior regulation 
cannot be applied to the veteran's claim and is not included 
in this decision.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114; VAOPGCPREC 3-2000. 

Based on the foregoing, the Board finds that there is no 
legal basis upon which to award separate evaluations for 
tinnitus in each ear for a claim filed after June 13, 2003.  
Accordingly, since the law, and not the evidence is 
dispositive in this case, the Board finds that entitlement to 
an evaluation in excess of 10 percent for tinnitus, including 
separate compensable evaluations for each ear, is not 
warranted.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  In this case, the 
veteran simply contends that he should be entitled to 
separate compensable evaluations for each ear for his 
tinnitus, and there has been no assertion or showing by the 
veteran that his tinnitus has resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that the criteria for assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  


ORDER

An initial evaluation in excess of 10 percent for tinnitus is 
denied.  


REMAND

The Board has determined that additional development is 
necessary for the claim of entitlement to service connection 
for bilateral hearing loss.  

The veteran's service medical records include several 
audiological examinations.  The record contains audiograms 
dated in September 1963 (enlistment in the Reserves), April 
1964 (release to the Reserves), April 1968 (active duty 
induction examination), and May 1969 (separation 
examination).  Notably, although the 1963 and 1964 audiology 
examinations appear to show hearing within normal limits for 
VA purposes (see 38 C.F.R. § 3.385 (2004)), the April 1968 
active duty induction examination clearly shows hearing loss, 
and notably, the veteran was given an H3 physical profile at 
the time.  Moreover, although the 1963 and 1964 audiometric 
results did not demonstrate hearing loss for VA disability 
purposes consistent with 38 C.F.R. § 3.385 (2004), the Court 
has held that "the threshold for normal hearing is from 0 to 
20 dB [decibels], and higher threshold levels indicate some 
degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  Notably, at the time of the 1964 examination, a 
25 decibel loss was recorded in the left ear at 4000 Hertz.  
(Unless otherwise specified, VA audiometric readings prior to 
June 30, 1966, and service department audiometric readings 
prior to October 31, 1967, must be converted from American 
Standards Association (ASA) units to International Standard 
Organization (ISO/ANSI) units.)  At separation in May 1969, 
the veteran denied having any hearing loss and audiological 
testing did appear to show hearing loss.  

The record on appeal also contains two medical opinions 
concerning the veteran's hearing loss.  In this regard, in 
August 2003, C.A.F., M.C.D., identified as a board certified 
audiologist, stated that based on the veteran's reported 
exposure to the noise of rifles and grenades exploding at 
close range, in addition to sleeping quarters at the end of a 
jet aircraft airstrip, it was quite likely that military 
service was the beginning of the veteran's hearing loss.  He 
stated that the type and degree of the hearing level on the 
audiogram was consistent with noise induced hearing loss and 
the decreased auditory discrimination ability would tend to 
confirm it.  

However, a VA medical opinion dated in October 2003 indicated 
that the veteran's puretone thresholds at separation from 
active service were within normal limits.  The reviewer, 
identified as the Chief of Audiology and Speech Pathology, 
concluded that it was not likely that the veteran's hearing 
loss was related to noise exposure during active service.  

In view of the above, and particularly the findings of 
hearing loss on examination in April 1968 that preexisted the 
veteran's active military service, the Board finds that 
further medical opinion is necessary.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development is 
necessary.  Accordingly, this case is REMANDED for the 
following actions.

1.  The RO should return the claims file 
to the examiner at the VA Medical Center 
(VAMC) in Omaha, Nebraska who authored 
the October 2003 VA medical opinion for 
clarifying information.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner.  After 
reviewing the claims file (to 
specifically include service medical 
records including the 1963, 1964 1968, 
and 1969 audiograms), the examiner should 
comment on the significance of the 
audiometric test results shown on 
examination in 1968 and in 1969, 
including the differences, if any, which 
may be due to reporting in ASA units 
versus ISO units.  The examiner should 
respond to the following:

(a)	Did the veteran's bilateral 
hearing loss, noted at induction 
in 1968, worsen during active 
service?

(b)	If so, did such worsening 
constitute the natural 
progression of the disorder, or 
did such worsening constitute 
chronic aggravation due to 
service?  

(c)	Is it as least as likely as not 
that the veteran's current 
hearing loss in any way 
etiologically related to his 
active military service?

In responding to these questions, the 
examiner should comment on the 
differences in the audiological 
findings reported on active duty 
induction in 1968 and those shown on 
separation in 1969.  

The examiner should also note that 
temporary or intermittent flare-ups 
of a preexisting injury or disease 
are not sufficient to be considered 
"aggravation in service" unless the 
underlying condition, as contrasted 
with symptoms, has worsened.  If 
aggravation is found, the examiner 
should attempt to quantify the degree 
of additional disability resulting 
from the aggravation. 

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

2.  The RO should then review the record 
and readjudicate the veteran's claim.  If 
the determination remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case, which 
includes a summary of all pertinent 
evidence and legal authority, as well as 
the reasons for the decision.  The 
veteran and his representative should be 
afforded a reasonable period in which to 
respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


